NO. 07-09-0013-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL B

                                JANUARY 26, 2010
                         ______________________________

                      MIGUEL AVELAR aka MICHAEL AVELAR,

                                                             Appellant

                                           v.

                               THE STATE OF TEXAS,

                                                     Appellee
                        _______________________________

            FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;

             NO. 2002-438,946; HON. JIM BOB DARNELL, PRESIDING
                     _______________________________

                              Memorandum Opinion
                        _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Miguel Avelar aka Michael Avelar (appellant) appeals from a judgment convicting

him of aggravated sexual assault. He originally pled guilty to the charge and per a plea

agreement had the adjudication of his guilt deferred for ten years. Thereafter, the State

moved the court to adjudicate his guilt. The trial court granted the motion and entered

the aforementioned judgment. On appeal, he questions the sufficiency of the evidence
supporting the court’s decision to adjudicate him and its decision to admit certain

evidence. We affirm.

      We review the trial court's judgment revoking community supervision under the

standard of abused discretion. Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim. App.

2006). This standard obligates us to indulge in all reasonable inferences favoring the

trial court's decision, Jones v. State, 589 S.W.2d 419, 421 (Tex. Crim. App. [Panel Op.]

1979), and sustain the order if the evidence substantiates a single violation. Jones v.

State, 571 S.W.2d 191, 193-94 (Tex. Crim. App. [Panel Op.] 1978).

      Next, a revocation hearing is administrative, and the State is only required to

prove by a preponderance of the evidence that a condition of probation was violated.

Cobb v. State, 851 S.W.2d 871, 873 (Tex. Crim. App. 1993). If it does not, then the

trial court abuses its discretion in proceeding to adjudicate guilt. Cardona v. State, 665
S.W.2d 492, 493-94 (Tex. Crim. App. 1984) (dealing with the revocation of probation).

      In applying the foregoing standard to the record at bar, we see that the State

averred that appellant violated three conditions of his probation. Yet, the trial court

addressed only one. Indeed, it informed the parties that it was going to “disregard” the

others. The sole ground it considered concerned the prohibition against being in the

presence of “any child 17 years of age or younger at any time” unless supervised by an

approved chaperone.      On appeal in his first two issues, appellant contends the

evidence is insufficient to support this allegation because the only evidence presented

came from his probation officer. That is, he suggests that a probation officer cannot be

the only source of the evidence. In so arguing, he does not question the quantitative or



                                            2
qualitative substance of what the officer said. Nor does he question whether the same

testimony would have been sufficient if it had been proffered by some other witness.

Yet, we know of no case that bars a probation officer from supplying the requisite

testimony, as occurred here. Nor did appellant cite us to one. Accordingly, we cannot

say that the evidence is insufficient simply because it was proffered through a probation

officer. Issues one and two are overruled.

       In his last issue, appellant contends the trial court erred by admitting irrelevant

evidence concerning the probation officer’s failure in finding appellant at home on

several occasions. However, we note that several questions had been answered by

the witness concerning his inability to locate appellant at his home before an objection

was lodged.       It is clear that one must contemporaneously object to that which he

perceives as objectionable. Darnes v. State, 118 S.W.3d 916, 919 (Tex. App.–Amarillo

2003, pet. ref’d). Furthermore, a specific objection must be made as soon as possible

for error to be preserved for appellate review. See TEX. R. APP. P. 33.1. Because

appellant failed to object as soon as possible, he waived the issue. Therefore, we

overrule his final issue.

       Accordingly, the judgment of the trial court is affirmed.



                                                  Brian Quinn
                                                  Chief Justice


Do not publish.




                                             3